              Case 2:19-cv-01491-RAJ-JRC Document 36 Filed 08/03/20 Page 1 of 3




 1                                                                         The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    HOLLY CARBON and KENNETH CARBON,
      and the Marital Community Thereof,                             NO. 2:19-cv-01491-RAJ-JRC
10                                               Plaintiffs,         DECLARATION OF BRYAN C.
                                                                     GRAFF REGARDING FEES AND
11                 v.                                                COSTS IN CONNECTION WITH
                                                                     PLAINTIFFS’ MOTION TO
12    SEATTLE REPRODUCTIVE MEDICINE, INC.,                           COMPEL DISCOVERY
      P.S., a Washington Professional Service
      Corporation,
13
                                                Defendant.
14

15                I, Bryan C. Graff, state and declare as follows:

16                1.     I am a member of Ryan, Swanson & Cleveland, PLLC, attorneys for Plaintiffs

17 Holly Carbon and Kenneth Carbon. (the “Carbons”). I make this declaration based upon my

18 personal knowledge and I am competent to testify to the matters set forth herein. If called to

19 testify, I would repeat and affirm each statement in this declaration.

20                2.     I am submitting this declaration pursuant to the Court’s Order Granting in Part

21 and Denying in Part Plaintiffs’ Motion to Compel, Dkt. 33, (hereinafter, the “Order”), entered

22 on July 28, 2020.

23                3.     Attached as Exhibit A is a true and correct Time Report of our firm’s services

     DECLARATION OF BRYAN C. GRAFF REGARDING FEES AND COSTS IN
     CONNECTION WITH PLAINTIFFS’ MOTION TO COMPEL DISCOVERY - 1
     Case No. 2:19-cv-01491-RAJ-JRC
     2155906.01
              Case 2:19-cv-01491-RAJ-JRC Document 36 Filed 08/03/20 Page 2 of 3




 1 provided to the Carbons in connection with Plaintiffs’ Motion to Compel Discovery from

 2 Defendant, Dkt. 25, (hereinafter, the “Motion”).

 3                4.   Exhibit A lists the date the work was performed, the timekeeper, the time

 4 worked, the amount based upon the time worked multiplied by the timekeepers’ hourly rate,

 5 and a narrative description of the work. I have reviewed the Carbons’ bills for reasonableness,

 6 and I have deleted time and corresponding expense for work that did not relate to the Motion. I

 7 have also eliminated time and corresponding expense for work that appeared duplicative.

 8                5.   The time and work that our firm expended as set forth in the attached Exhibit A

 9 was reasonably and necessarily undertaken in connection with the Motion.

10                6.   I have been practicing law and commercial litigation for over 15 years. I have

11 practiced in the Seattle area with Ryan, Swanson & Cleveland since 2006. I have been a

12 Member of Ryan, Swanson & Cleveland, PLLC since 2012 and I am the Chair of our firm’s

13 Litigation Department. Prior to joining Ryan, Swanson & Cleveland, PLLC, I practiced

14 commercial litigation in Atlanta, Georgia as an associate with the law firm formerly known as

15 Hunton & Williams, LLP. My regular hourly rate for 2020 is $465.00.

16                7.   Working on the Motion with me was Helen M. Hapner, a litigation associate at

17 Ryan, Swanson & Cleveland, PLLC, who has been practicing law and commercial litigation

18 since 2016, after graduating magna cum laude from the College of Law at the University of

19 Illinois. Ms. Hapner’s 2020 regular hourly rate is $265.00.

20                8.   A table summarizing the time spent and the amount billed by each member of

21 our team in connection with the Motion is set forth below:

22 / / /

23 / / /

     DECLARATION OF BRYAN C. GRAFF REGARDING FEES AND COSTS IN
     CONNECTION WITH PLAINTIFFS’ MOTION TO COMPEL DISCOVERY - 2
     Case No. 2:19-cv-01491-RAJ-JRC
     2155906.01
              Case 2:19-cv-01491-RAJ-JRC Document 36 Filed 08/03/20 Page 3 of 3




 1                            Timekeeper                    Hours              Amount
 2                     Graff, Bryan                          19.30            $8,974.50
                       Hapner, Helen                         10.40            $2,756.00
 3
                                            Total:           29.70            $11,730.50
 4

 5                9.       The hourly rates charged to the Carbons’ in connection with the Motion by the

 6 attorneys at our firm are reasonable and customary for legal work of like kind, quality and

 7 complexity in the Seattle area.

 8                I declare under penalty of perjury under the laws of the State of Washington that the

 9 foregoing is true and accurate.

10                EXECUTED this 3rd day of August, 2020, at Seattle, Washington.

11

12                                                   By
                                                          Bryan C. Graff, WSBA #38553
13

14

15

16

17

18

19

20

21

22

23

     DECLARATION OF BRYAN C. GRAFF REGARDING FEES AND COSTS IN
     CONNECTION WITH PLAINTIFFS’ MOTION TO COMPEL DISCOVERY - 3
     Case No. 2:19-cv-01491-RAJ-JRC
     2155906.01
